Citation Nr: 1712696	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1974 to April 1977.  This case comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2009 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a decision issued in December 2014, the Board, in pertinent part, denied service connection for bilateral hearing loss and remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for a low back strain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a memorandum decision that set aside that portion of the December 2014 Board decision that denied service connection for bilateral hearing loss and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  

The Board notes that the claim to reopen the claim of service connection for a low back strain, which was remanded in December 2014, appears to be undergoing development still at the Agency of Original Jurisdiction (AOJ) and has yet to be recertified to the Board.  As such, it is not addressed herein.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the July 2016 memorandum decision, the Court found that the Board's December 2014 denial of service connection for bilateral hearing loss should be set aside and remanded because the Board failed to provide an adequate statement of reasons or bases for the denial.  Specifically, in denying the Veteran's claim, the Board relied on a September 2009 VA audiological evaluation report wherein it was the examiner's opinion that the Veteran's current hearing loss was not caused by noise exposure during service because his separation examination revealed no hearing loss and "the configuration of the current hearing loss was not consistent with the effects of noise exposure."  The Court found, however, that neither the September 2009 VA examiner nor the Board explained how or why the Veteran's current hearing loss configuration was not consistent with in-service noise exposure.  See July 2016 memorandum decision (emphasis added).

As a result, the Board will remand the claim for service connection for bilateral hearing loss to afford the Veteran a VA examination that addresses the concerns of the Court.

Lastly, as the record reflects that the Veteran receives medical treatment through VA, updated VA treatment records should continue to be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2.  Secure for the claims file copies of the Veteran's relevant VA treatment records from his current VA Medical Center (dated from September 2009 to the present).

3.  If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After the above records development has been completed, provide the Veteran with a VA audiological evaluation to determine the nature and likely etiology of his bilateral hearing loss.  The examiner should examine the Veteran, review his claims file, and provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has a bilateral hearing loss disability that is related to his service, and specifically to his exposure to noise trauma therein.

In providing this opinion, the examiner should consider and discuss the December 2009 VA examiner's opinion that the Veteran's current hearing loss is not consistent with the effects of noise exposure.  In particular, the examiner should indicate whether he or she agrees with that opinion and, if so, explain how (or why) the Veteran's current hearing loss configuration is not consistent with in-service noise exposure.  

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

5.  After completing the above development, review the file and ensure that all development sought in this remand is completed.  Undertake any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and then readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




